Title: From George Washington to Jane Dennison Fairfax, 4 July 1799
From: Washington, George
To: Fairfax, Jane Dennison

 

Mount Vernon 4th July 1799

General Washington presents his Compliments to Mrs Fairfax, and havg received a letter from Mr Fairfax, dated the 28th of April last, in which he says that he was better at that time, than he had been for months before; he could not refrain from giving Mrs Fx the pleasing account of it (in case Mr Fairfax’s letters to her self should not have got to hand)—especially too, as in another part of his letter he says, he hopes he shall be able to set off on his return to this Country in a few Weeks.
